                           UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF ILLINOIS

 CORRINE MACK,

                Plaintiff,

        v.                                                Case No. 18-cv-1120-JPG-RJD

 MENASHA PACKAGING,

                Defendant.                                       consolidated with

 CORRINE MACK,

                Plaintiff,

        v.                                                Case No. 18-cv-2091-JPG-RJD

 ELITE STAFFING,

                Defendant.

                               MEMORANDUM AND ORDER

       This matter comes before the Court on the Report and Recommendation (“Report”) (Doc.

51) of Magistrate Judge Reona J. Daly recommending that the Court dismiss these consolidated

cases with prejudice pursuant to Federal Rule of Civil Procedure 41(b) for failure to prosecute.

       The Court may accept, reject or modify, in whole or in part, the findings or

recommendations of the magistrate judge in a report and recommendation. Fed. R. Civ. P.

72(b)(3). The Court must review de novo the portions of the report to which objections are

made. Id. “If no objection or only partial objection is made, the district court judge reviews

those unobjected portions for clear error.” Johnson v. Zema Sys. Corp., 170 F.3d 734, 739 (7th

Cir. 1999).

       The Court has received no objection to the Report. The Court has reviewed the entire file

and finds that the Report is not clearly erroneous, although it believes dismissal should be
without prejudice. Accordingly, the Court:

   •   ADOPTS the Report in its entirety (Doc. 51);

   •   DISMISSES these consolidated cases without prejudice pursuant to Rule 41(b) for
       failure to prosecute; and

   •   DIRECTS the Clerk of Court to enter judgment accordingly on the docket of each of the
       consolidated cases.

IT IS SO ORDERED.
DATED: February 8, 2019

                                             s/ J. Phil Gilbert
                                             J. PHIL GILBERT
                                             DISTRICT JUDGE




                                               2
